        Case
         Case1:19-cv-04737-DLC
              1:19-cv-04737-DLC Document
                                 Document85-1 Filed04/21/20
                                          86 Filed  04/20/20 Page
                                                              Page11ofof88




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                                  :
VALTUS CAPITAL GROUP, LLC,                                                        :
                                                                                  :
                                                              Plaintiff,          :
                               v.                                                 : Case No. 19CV4737-DLC
                                                                                  :
PARQ EQUITY LIMITED PARTNERSHIP, PARQ                                             :
HOLDINGS LIMITED PARTNERSHIP, PARQ                                                :  CONFIDENTIALITY
VANCOUVER LIMITED, PARQ VANCOUVER ULC :                                              AGREEMENT &
and 1010094 B.C., LTD,                                                            :  STIPULATION
                                                              Defendants. :
                                                                                  :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

       This agreement and stipulation (the “Agreement”) sets forth the terms and conditions
pursuant to which Valtus Capital Group, LLC (“Valtus”) and Parq Equity Limited
Partnership, Parq Holdings Limited Partnership, Parq Vancouver Limited Partnership, Parq
Vancouver ULC, and 1010094 B.C. Ltd. (collectively, “Parq”) will exchange certain
“Confidential Information,” as defined below. Parq and Valtus agree to the following:

        1.     Confidential Information Defined. For the purposes of this Agreement, the
term “Confidential Information” shall mean information relating to a certain settlement
agreement (the “Settlement Agreement”) entered into between Parq and Credit Suisse
Securities (USA) LLC (“Credit Suisse”) on April 30, 2019, and any communications relating
to that Settlement Agreement, including the negotiation and drafting thereof (the “Settlement
Materials”). For avoidance of doubt, Confidential Information shall not refer to information
or materials already known to the receiving party or information or materials that become
publicly known or available by some means other than through a violation of this Agreement.

        2.      Obligations of Confidentiality. Parq and Valtus agree to use the same degree
of care (and in any event, not less than reasonable care) to safeguard the confidentiality of any
Confidential Information that they use as though it was their own information. Parq and
Valtus agree to limit any disclosure of the Confidential Information only to those individuals
who have a need to know and to advise such persons of their obligations under this
Agreement.



Page 1 of 8
        Case
         Case1:19-cv-04737-DLC
              1:19-cv-04737-DLC Document
                                 Document85-1
                                          86 Filed
                                              Filed04/21/20
                                                    04/20/20 Page
                                                              Page22ofof88




       3.      Use of Confidential Information. Parq and Valtus agree that the Confidential
Information will be used solely in connection with pending litigation in New York federal
court described below (the “Litigation”):

              i.   Valtus Capital Group, LLC v. Parq Equity Limited Partnership, et. al., Case
                   No. 1:19-CV-04737-DLC in the United States District Court for the Southern
                   District of New York

       Nothing herein shall preclude or otherwise prevent any party who receives and/or
reviews the Confidential Materials from participating in any other proceeding or litigation.

        4.     Designation of Materials as Confidential Information. Any materials defined
as “Confidential Information” pursuant to the terms of Paragraph 1, shall be marked
“CONFIDENTIAL - SETTLEMENT MATERIALS” by the producing party. Parq shall
designate materials as confidential by creating a coding field for Confidentiality – Settlement
Materials and appropriately tagging all documents to be produced. If such measures are not
practicable, Parq shall designate the materials as confidential through other feasible means.

        5.      Non-Disclosure of Confidential Information Confidential Information shall be
maintained in confidence and shall not be shared by any party that receives the Confidential
Information with any person(s) other than: (a) Parq; (b) counsel of record for Parq; (c) Valtus;
(d) counsel of record for Valtus; (e) Credit Suisse; (f) counsel of record for Credit Suisse; (g)
expert witnesses, prospective experts, or consultants who are employed or retained by Parq or
Valtus in connection with the Litigation, provided that counsel, in good faith, requires their
assistance, and further provided that any report created by such expert or consultant relying on
or incorporating Confidential Information in whole or in part shall be designated as
Confidential Information by the party responsible for its creation; (h) any author or original
recipient of the Confidential Information; (i) deponents and witnesses in the Litigation, where
such disclosure is reasonably necessary for the purposes of trial preparation, or discovery; (j)
the District Court for the Southern District of New York, County of New York; (k)
professional vendors of litigation services to whom disclosure is reasonably necessary for
purposes of the Litigation, including deposition videographers, court reporters and their staffs;
and (l) any other person, with the express written authorization of the producing party, or
upon court order.




Page 2 of 8
        Case
         Case1:19-cv-04737-DLC
              1:19-cv-04737-DLC Document
                                 Document85-1
                                          86 Filed
                                              Filed04/21/20
                                                    04/20/20 Page
                                                              Page33ofof88




        Confidential Information may be shown to persons described in paragraphs 5(g), (i),
(k), and (l) only on the condition that counsel for Valtus or counsel for Parq provides a copy
of this Agreement to such person(s) and such person(s) execute an Acknowledgment and
Agreement in the form annexed as Exhibit A hereto prior to receiving such materials.

        6.     Challenges to Confidential Designation. If counsel for Valtus objects to the
designation of certain documents or information as Confidential hereunder, Valtus may, at
any time, notify both Parq and Credit Suisse in writing that Valtus does not concur in the
designation of a document or other material as Confidential. If either Parq or Credit Suisse
does not agree to the declassification of such document or other material, within fourteen (14)
days of the written notification Parq shall seek court intervention to maintain the
confidentiality of those documents or materials. If no such intervention is sought, such
documents or materials shall be declassified. If Court intervention is sought, the documents
or other materials shall be treated as designated unless and until the Court rules otherwise. On
such a motion, Parq bears the burden of establishing the propriety of the designation of
documents or information as Confidential.

        7.      Filing of Confidential Information All Confidential Information filed in any
court, and all portions of pleadings, motions, or other papers filed with a court that disclose
Confidential Information shall be filed in redacted form, with all Confidential Information
redacted, along with an unredacted copy filed under seal with the Clerk of the Court and kept
under seal until further order of the relevant court, and provided to the Court and all parties
entitled to receive such Confidential Information.

       Counsel shall confer on such procedures as are necessary to protect the confidentiality
of Confidential Information used in the course of any court proceeding, and in the event
counsel cannot agree on such procedures, the question shall be submitted to the court in which
the materials are to be used for resolution.

         8.      Disclosure Required by Law. In the event that a recipient of the Confidential
Information under this Agreement is required, by interrogatories, subpoena, civil investigative
demand, demand or inquiry from a regulatory body or agency, or similar legal process or
applicable law or regulation, to disclose any Confidential Information received from either
party, it is agreed that the receiving party will provide the disclosing party with prompt notice




Page 3 of 8
        Case
         Case1:19-cv-04737-DLC
              1:19-cv-04737-DLC Document
                                 Document85-1
                                          86 Filed
                                              Filed04/21/20
                                                    04/20/20 Page
                                                              Page44ofof88




of such event so that the disclosing party may seek a protective order or other appropriate
remedy or affirmatively waive compliance with the applicable provisions of this Agreement.

        In the event such protective order or other remedy is not obtained and disclosure of
Confidential Information is required under law, Parq or Valtus: (i) may, without liability
hereunder, furnish that portion (and only that portion) of the Confidential Information that it is
legally required to disclose, and (ii) will exercise reasonable efforts to have confidential
treatment accorded to the Confidential Information so furnished. Nothing herein shall be
construed as requiring Parq or Valtus or anyone else covered by this Agreement to challenge
or appeal any order directing production of Confidential Information, or to subject itself to
any penalties for non-compliance with any legal process or order, or to seek any relief from
any court.

        9.     No Waiver. The failure to designate any materials as Confidential does not
constitute a waiver of such claim. If at any time any party determines or realizes that some
portion of the material(s) that were previously produced should be designated as Confidential
Information, that party may notify the other party in writing, and such designated material(s)
will thereafter be treated as Confidential Information under the terms of this Agreement,
provided that the disclosing party shall, at its cost, provide the receiving party with substitute
copies, bearing the appropriate legend, of any such materials. If such information has been
disclosed by the receiving party between the time of production and the time at which the
disclosing party gives notice that the materials are to be designated as Confidential
Information, such disclosure does not constitute a violation of this Agreement.

       10. No Waiver of Objection To Admissibility. Nothing in this Agreement shall be
deemed to be a waiver of Parq’s right to object to or challenge the admissibility of any of the
Confidential Information produced pursuant to this Agreement, nor does this Agreement
represent an acknowledgment by Parq that such information is admissible at trial.

        11.     Term. This Agreement will terminate upon termination of the Litigation listed
above. Following termination of this Agreement, all Confidential Information shall be
promptly returned to the disclosing party. However, the foregoing obligation to return
Confidential Information shall not extend to Confidential Information that (i) the receiving
party is obligated to retain pursuant to applicable law, rule, court order, regulation, or code of
professional ethics or standards or (ii) is contained in any computer files or documents that



Page 4 of 8
        Case
         Case1:19-cv-04737-DLC
              1:19-cv-04737-DLC Document
                                 Document85-1
                                          86 Filed
                                              Filed04/21/20
                                                    04/20/20 Page
                                                              Page55ofof88




have been created as a result of the receiving party’s automatic archiving or backup
procedures. All such Confidential Information shall otherwise remain subject to the terms of
this Agreement.

       Further, the obligations of Parq and Valtus under this Agreement with respect to the
Confidential Information will continue in full force and effect for a term of three (3) years
from the date of disclosure of the Confidential Information pursuant to the terms of this
Agreement or at the termination of this Agreement, whichever is later.

       12.    Entire Agreement. This Agreement constitutes the entire agreement among
Parq and Valtus with respect to the subject matter hereof and supersedes all prior agreements
and understandings oral or written among the parties with respect to the subject matter hereof.

        13.    Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving effect to its
choice of law principles, and any legal action arising out of this Agreement or relating to the
Confidential Information or Parq’s or Valtus’ obligations in relation thereto, shall be brought
only in the federal or state courts within the State of New York.

        14.    Equitable Remedies. Parq and Valtus acknowledge that the disclosure or use
of any Confidential Information could cause the disclosing party irreparable injury for which
there would be no adequate remedy at law. Accordingly, in the event either party breaches or
threatens to breach any provision of this Agreement, Parq or Valtus shall be entitled to seek
an injunction restraining the other party from using in whole or in part any Confidential
Information or to compel compliance with any provision of this Agreement by specific
performance, in addition to any other remedies available in equity or at law.

        15.     Modification; Waiver. This Agreement may be amended or modified only
upon the mutual written consent of both of the parties hereto, with written notice to Credit
Suisse. Any failure of Parq or Valtus to comply with any of the obligations or agreements set
forth in this Agreement may be waived only by written instrument signed by both parties.
The failure of either Parq or Valtus to enforce any of the provisions of this Agreement for any
period of time shall not be construed as a waiver of such provisions or of the right of either
party to enforce each and every provision in the future.




Page 5 of 8
        Case
         Case1:19-cv-04737-DLC
              1:19-cv-04737-DLC Document
                                 Document85-1
                                          86 Filed
                                              Filed04/21/20
                                                    04/20/20 Page
                                                              Page66ofof88




         16.    Severability. If any provision of this Agreement shall be held invalid,
unenforceable or illegal, the validity, legality and enforceability of the remaining provisions
shall in no way be affected or impaired thereby, and such provisions shall be enforced to the
fullest extent possible in accordance with the mutual intent of the parties hereto.

       17.    Successors and Assigns. The parties agree that this Agreement shall be
binding upon and enforceable against their successors and assigns.

        18.     Counterparts. This Agreement may be executed in multiple counterparts. The
parties agree that their respective signatures will be effective and a counterpart containing an
electronic copy of the signature page shall have the same force and effect as an original.




Page 6 of 8
        Case
         Case1:19-cv-04737-DLC
              1:19-cv-04737-DLC Document
                                 Document85-1
                                          86 Filed
                                              Filed04/21/20
                                                    04/20/20 Page
                                                              Page77ofof88




Confirmed and Agreed to:

Phillips Lytle LLP                                Katten Muchin Rosenman LLP

By:     /s/ Joseph B. Schmit               By:    /s/ David A. Crichlow

        Joseph B. Schmit                          David A. Crichlow
        Richard Weingarten                        Karen B. Dine
                                                  Craig A. Convissar


As Counsel for Valtus Capital Group, LLC          As Counsel for Parq Equity Limited
                                                  Partnership, Parq Holdings Limited
                                                  Partnership, Parq Vancouver Limited
                                                  Partnership, Parq Vancouver ULC, and
                                                  1010094 B.C. Ltd. (collectively “Parq”)

Date: April 20, 2020                              Date: April 20, 2020




                                                 SO ORDERED:

                                                 __________________________
                                                   Hon. Denise Cote, U.S.D.J.
Dated: April 21, 2020




Page 7 of 8
          Case
           Case1:19-cv-04737-DLC
                1:19-cv-04737-DLC Document
                                   Document85-1
                                            86 Filed
                                                Filed04/21/20
                                                      04/20/20 Page
                                                                Page88ofof88




                                                  EXHIBIT A


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
VALTUS CAPITAL GROUP, LLC,                                                        :
                                                                                  :
                                                              Plaintiff,          :
                               v.                                                 : Case No. 19CV4737-DLC
                                                                                  :
PARQ EQUITY LIMITED PARTNERSHIP, PARQ                                             :
HOLDINGS LIMITED PARTNERSHIP, PARQ                                                :
VANCOUVER LIMITED, PARQ VANCOUVER ULC :
and 1010094 B.C., LTD,                                                            :
                                                              Defendants. :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                              ACKNOWLEDGMENT & AGREEMENT

      I,                                                       , declare under penalty of perjury, the
following:

          I reside at the City/County of                   _________ and State of

      I have read the annexed Agreement1, dated                                 , in the above-captioned
matter.

      I am fully familiar with and agree to comply with and be bound by the provisions of
that Agreement and consent to the jurisdiction of New York for the limited purposes of
enforcing its terms.

      I will not divulge to persons other than those specifically authorized by the Agreement,
and will not copy or use, except solely for the purpose of the Litigation, any information
designated as Confidential.

        I declare under penalty of perjury under the laws of the United States that the foregoing
is true and correct.


Signed:                                                               Date:

1
    Capitalized terms not otherwise defined herein have the meaning ascribed to them in the Agreement.




Page 8 of 8
